An affidavit filed by petitioner discloses facts tending to show that he is the appellant in a certain action pending in this court on appeal from the superior court of Orange county; that the appeal was regularly taken, and that within the prescribed time he filed with the clerk a notice of the papers which he desired certified; that the clerk in preparing the transcript of such papers omitted therefrom papers specified in the notice, none of which papers appear to have had reference to or connection with any transcript required to be signed by a judge. He alleges that *Page 51 
the clerk's transcript was presented to the judge and that the judge made certain amendments thereto on his own motion, and that the clerk certified the transcript as amended. He asks this court to review the action of the superior court and to compel that court to certify the omitted papers.
The only thing a judge is "required to correct, approve and certify under the new practice in lieu of a bill of exceptions is the stenographic notes of the trial containing the proceedings and evidence which would form no part of the record unless authenticated as the statute provides." (ChristensonLumber Co. v. Seawell, 157 Cal. 406, [108 P. 276].) But were the facts otherwise and the papers such as should be incorporated in a transcript to be authenticated by the judge, nevertheless, in determining the correctness of a transcript, the court has jurisdiction and authority to sign such transcript as in his opinion is correct. The writ of review only lies where the court acts without jurisdiction and there is no other speedy and adequate remedy. The court in signing a transcript, which by the statutes is to be authenticated by it, does not exceed its jurisdiction if it omits matters therefrom, and the writ of review would not lie on account of such omission.
Writ denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 18, 1912. *Page 52